      Case 4:20-mj-01070-DLC Document 53 Filed 09/14/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


IN THE MATTER OF THE EXTRADITION
OF MICHAEL L. TAYLOR                         No. 20-mj-1069-DLC


IN THE MATTER OF THE EXTRADITION
OF PETER M. TAYLOR                           No. 20-mj-1070-DLC



 CERTIFICATION OF PETER M. TAYLOR AND COMMITTAL FOR EXTRADITION

     WHEREAS, on August 28, 2020, this Court held an extradition
hearing in the above-captioned extradition proceedings; and

     WHEREAS, on September 4, 2020, this Court issued an
Extradition Certification and Order, after considering the
evidence, including the certified and authenticated documents
submitted by the Government of Japan, and the pleadings and the
arguments of the parties.

     NOW THEREFORE, the Court formally certifies to the Secretary
of State for the United States as follows:

     1) This Court has jurisdiction over, and the undersigned is
authorized to conduct, extradition proceedings pursuant to 18
U.S.C. § 3184 and Rule 1(e) of the Rules for United States
Magistrate Judges in the United States District Court for the
District of Massachusetts;

     2) This Court has personal jurisdiction over Peter M. Taylor
pursuant to 18 U.S.C. § 3184. On May 6, 2020, this Court signed
a complaint filed by the United States in response to the request
of the Government of Japan for Peter M. Taylor’s provisional arrest
with a view towards his extradition and issued a warrant for his
arrest based on the complaint. On May 20, 2020, Peter M. Taylor
was found and arrested in this District pursuant to the warrant
and complaint. On June 29, 2020, Japan submitted to the United
States Department of State its formal request for Peter M. Taylor’s
extradition;

     3) The extradition treaty between the United States and the
Government of Japan, Treaty on Extradition Between the United
States of America and Japan, U.S.-Japan, Mar. 26, 1980, 31
         Case 4:20-mj-01070-DLC Document 53 Filed 09/14/20 Page 2 of 2



U.S.T. 892 (“Treaty”), has been in full force and effect at all
times relevant to the extradition proceedings;

     4) The Peter M. Taylor whose extradition is sought by the
Government of Japan, and the Peter M. Taylor who was arrested in
this District and who appeared before the Court in the instant
extradition proceedings are one and the same person;

     5) Japan seeks Peter M. Taylor’s extradition for the following
offense: Enabling the escape of criminals under Article 103 of the
Japanese Penal Code.    That offense is included in the Japanese
arrest warrant for Peter M. Taylor that Japan submitted in support
of its extradition request;

     6) The above-referenced Treaty between the United States and
Japan encompasses the offense for which the Government of Japan
seeks Peter M. Taylor’s extradition; and

     7) There is probable cause to believe that Peter M. Taylor
committed the offense for which extradition is sought.

     ACCORDINGLY, I certify the extradition of Peter M. Taylor to
Japan on the offense for which extradition was requested and commit
him to the custody of the United States Marshals Service pending
further decision on extradition and surrender by the Secretary of
State pursuant to 18 U.S.C. § 3186.

     FURTHER, I order that the Clerk of this Court forward a
certified copy of this Certification and Committal for Extradition
to the Secretary of State via the below address.

ATTN: Amber Kluesener
U.S. Department of State
Office of the Legal Adviser for Law Enforcement and Intelligence
2201 C Street, NW, Room 4331
Washington, D.C. 20520

SO ORDERED.



                                              /s/ Donald L. Cabell
                                              DONALD L. CABELL, U.S.M.J.

DATED:    September 14, 2020

                                      2
